Case 6:18-cv-00486-RBD-GJK Document 21 Filed 04/19/19 Page 1 of 2 PageID 106




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


FERLENCIEL DOWDELL,

       Plaintiff,

v.                                                    Case No. 6:18-cv-00486-RBD-GJK

MIDFLORIDA FINANCING LLC,

       Defendant.


                                  NOTICE OF SETTLEMENT

       Plaintiff, Ferlencial Dowdell, provides the Court with Notice that all matters between the

parties to this action have been fully resolved. Plaintiff requests that this matter be dismissed.


                                              Respectfully submitted,



                                              Joshua R. Kersey
                                              Florida Bar No. 087578
                                              MORGAN & MORGAN, PA
                                              201 North Franklin Street, 7th Floor
                                              Tampa, Florida 33602
                                              Telephone: (813) 225-5505
                                              Facsimile: (813) 222-2490
                                              JKersey@ForThePeople.com
                                              JessicaK@ForThePeople.com
                                              Attorney for Plaintiff




                                                  1
Case 6:18-cv-00486-RBD-GJK Document 21 Filed 04/19/19 Page 2 of 2 PageID 107




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 19, 2019, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

all counsel of record.




                                            Joshua R. Kersey




                                               2
